In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00374-CV
       ___________________________

             IN RE V.D., Relator




              Original Proceeding
Trial Court Nos. 323-110015-19 & 323-111956-19


      Before Kerr, Birdwell, and Bassel, JJ.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s (1) petition for writ of mandamus and writ

of habeas corpus and (2) motion for emergency relief and is of the opinion that relief

should be denied. Accordingly, relator’s (1) petition for writ of mandamus and writ of

habeas corpus and (2) motion for emergency relief are denied.



                                                    Per Curiam

Delivered: October 11, 2019




                                          2